Citation Nr: 1110458	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-23 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for chronic headaches.

2. Entitlement to service connection for a cavernous sinus tumor, claimed as a brain tumor.

3. Entitlement to service connection for a heart disorder, claimed as chest pains.


WITNESSES AT HEARING ON APPEAL

Appellant and D.M.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1984 to July 1984 and active duty for training (ACDUTRA) from May 1965 to June 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a June 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends service connection for chronic headaches, a heart disorder and a cavernous sinus tumor, claimed as a brain tumor, or residuals thereof, is warranted as directly related to active service or ACDUTRA.  During the development of the instant claim, the Veteran indicated he is in receipt of medical treatment from the Wilma P. Mankiller Health Center of Stillwell, Oklahoma, and Northwest Arkansas Neurosurgery Clinic.  However, upon review of the record, no treatment records associated with treatment at either facility have been associated with the claims file.  In this regard, the Board observes the Veteran has submitted statements from each provider, dated June and July 2008, indicating he has received treatment at those facilities.  Thus, on remand, the AOJ should attempt to associate these records with the Veteran's claims file.

In addition, the Board observes the Veteran has not been provided a VA examination in conjunction with his claims.  He contends each claimed disorder is directly related to training he received on active duty.  The Board accepts the Veterans statements regarding Mission Oriented Protective Posture (MOPP) training in which he was likely exposed to tear gas.  The Veteran contends exposure to this gas caused him to develop chronic headaches, a heart disorder (claimed as chest pains) and a brain tumor.  

A review of the record reveals that migraine headaches were noted on the Veteran's entrance examination.  See February 1984 Report of Medical Examination.  If a Veteran is found to have had a preexisting disability and there is an increase in that disability during service, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be presumed to have been aggravated during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation will not be conceded where there was no increase in severity of the disability during service, based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Should such increase be established, aggravation is presumed to be the result of service, unless rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1111; Wagner, supra; see also VAOPGCPREC 3-03 (July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In the instant case, the Board observes the Veteran was placed on a physical profile due to headaches.  See June 1985 Physical Profile Board Proceedings.  In addition, June 1985 Entrance Physical notes the Veteran claimed a long history of migraine headaches, as well as chest pain and associated headaches at the time.  Given that he complained of headaches and was placed on a physical profile due to headaches in June 1985, during a period of ACDUTRA, it is unclear as to whether this disability underwent an increase in severity during the Veteran's period of ACDUTRA beginning in May 1985 and, if so, whether such increase is due to the natural progress of the condition.  As such, a VA examination is required to make such determinations prior to a Board decision in the instant case.

In addition, with respect to a heart disorder, as indicated above, the Veteran complained of and was treated for chest pains in June 1985.  Testing revealed left ventricular hypertrophy by voltage only.  The diagnosis rendered was chest pains with no evidence of ischemic heart disease.  However, as noted above, the Veteran has not been provided a VA examination with respect to this claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Veteran should be afforded a VA examination to determine if any current heart disorder is etiologically related to his active service or period of ACDUTRA.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to all medical care providers who have treated him for his claimed chronic headaches, heart disorder and brain tumor, specifically including Wilma P. Mankiller Health Center and Northwest Arkansas Neurosurgery Clinic.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran for chronic headaches, a heart disorder and brain tumor for incorporation into the record.

2. Following the above, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any current chronic headaches and/or brain tumor, or residuals thereof.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide an opinion regarding the following:

a. whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any preexisting headache condition, including migraine headaches, increased in severity during the Veteran's period of active service beginning May 1984 and ending July 1984 or period of ACDUTRA beginning May 1985 and ending June 1985.  

b. if (a) is more likely or at least as likely as not, then opine as to whether it can be established by clear and unmistakable (obvious and manifest) evidence that such increase in severity was due to the natural progress of the condition.

c. Please identify whether the Veteran currently suffers from a cavernous sinus tumor (claimed as a brain tumor), or residual thereof, to include procedures performed in August 2001 and June 2008 and, if so, provide a current diagnosis.  If a current diagnosis is rendered, please opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disorder is etiologically related to the Veteran's active service or period of ACDUTRA, to include MOPP training.  

A detailed rationale should be provided for all opinions.  

3. Schedule the Veteran for a VA heart examination for the purpose of ascertaining the nature and etiology of any current heart disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should indicate whether the Veteran currently suffers a chronic heart disorder and, if so, provide an appropriate diagnosis.  For each heart disorder diagnosed, the examiner is requested to provide an opinion as to whether such disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to the Veteran's active service or period of ACDUTRA, to include MOPP training and treatment for chest pains.  A detailed rationale should be provided for all opinions. 

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


